                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DONNA LEE WILLIAMS,

                   Plaintiff,                             4:18CV3170

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
DOUGLAS HAWCO, MICHELLE
HAWCO, and CHRISTOPHER
HAWCO,

                   Defendants.

       This matter is before the court on its own motion. On February 28, 2019, the
court entered an order returning materials to Plaintiff Donna Williams
(“Williams”) in 4:19PS3000, the case designated for pro se correspondence.
(Filing No. 12, Case No. 4:19PS3000.) The materials Williams submitted to the
clerk’s office did not include the case number in this matter, and the court
mistakenly believed Williams did not have a pending case. As the materials
submitted by Williams relate to her claims in the present case, the court will direct
the clerk’s office to file the materials submitted by Williams and found attached to
Filing No. 12 in Case No. 4:19PS3000 in this case as correspondence.

      IT IS THEREFORE ORDERED:

      1.    The clerk’s office is directed to file Plaintiff Donna Williams’
submission attached to Filing No. 12 in Case No. 4:19PS3000 in the present case,
4:18CV3170. The clerk’s office is directed to file Williams’ submission as
“correspondence.”

       2.     No changes will be made to Filing No. 12 in Case No. 4:19PS3000 as
the originals have already been returned to Williams.
      3.   To avoid confusion, Williams must include the correct case number
on any document she wishes to file with the court.

     Dated this 1st day of March, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          2
